Exhibit 1.01 H.B. FULLER COMPANY Conflict Minerals Report For the reporting period from January 1, 201 5 to December 31, 201 5 This Conflict Minerals Report (the “Report”) of H.B. Fuller Company (the “Company”) has been prepared pursuant to Rule 13p-1 and Form SD (the “Rule) promulgated under the Securities and Exchange Act of 1934, as amended, for the reporting period from January 1, 2015 to December 31, 2015. The rule requires disclosure of certain information when a company manufactures or contracts to manufacture products and the minerals specified in the Rule are necessary to the functionality or production of those products. The specified minerals, which we collectively refer to in this Report as the “Conflict Minerals,” are gold, columbite-tantalite (coltan), cassiterite and wolframite, including their derivatives, which are limited to tantalum, tin and tungsten. The “Covered Countries” for purposes of the Rule and this Report are the Democratic Republic of the Congo, the Republic of the Congo, the Central African Republic, South Sudan, Uganda, Rwanda, Burundi, Tanzania, Zambia and Angola. As described in this Report, certain of the Company’s operations manufacture, or contract to manufacture, products, and the Conflict Minerals are necessary to the functionality of those products. If a registrant has reason to believe that any of the Conflict Minerals necessary to the functionality or production of their products may have originated in the Covered Countries, or if they are unable to determine the country of origin of those conflict minerals, then the issuer must exercise due diligence on the source of the Conflict Minerals. The registrant must annually submit a report, Conflict Minerals Report (a “CMR”), to the U.S. Securities and Exchange Commission (the “SEC”) that includes a description of those due diligence measures. In April 2014, the SEC provided written guidance that explained that only companies who elect to claim that their products are “Conflict Free” are subject to an independent private sector audit. The Company is not claiming that its products are “Conflict Free”. Therefore, this report was not audited. 1. Introduction a. Company Overview.
